
	
		I
		111th CONGRESS
		1st Session
		H. R. 4103
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 Guthrie, Mr. McKeon,
			 Mr. Hoekstra,
			 Mr. Souder,
			 Mr. Wilson of South Carolina,
			 Mrs. McMorris Rodgers,
			 Mr. Cassidy,
			 Mr. Roe of Tennessee,
			 Mr. Thompson of Pennsylvania, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To extend the authority of the Secretary of Education to
		  purchase guaranteed student loans for an additional year, and for other
		  purposes.
	
	
		1.Extension of student loan
			 purchase authoritySection
			 459A of the Higher Education Act of 1965 (20 U.S.C. 1087i–1) is amended—
			(1)by striking
			 July 1, 2010 each place it appears in subsections (a)(1),
			 (a)(3), and (f) and inserting July 1, 2011; and
			(2)in subsection (e)—
				(A)by striking
			 September 30, 2010 each place it appears in paragraphs (1)(A)
			 and (2) and inserting September 30, 2011;
				(B)by striking
			 February 15, 2011 in paragraph (2) and inserting February
			 15, 2012; and
				(C)by striking
			 2010, and 2011 in paragraph (3) and inserting 2010, 2011,
			 and 2012.
				2.Extension of
			 authority to designate lenders for lender-of-last-resort programSection 428(j) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078(j)) is amended—
			(1)in paragraph (6),
			 by striking June 30, 2010 and inserting June 30,
			 2011;
			(2)in paragraph (7), by striking June
			 30, 2010 and inserting June 30, 2011; and
			(3)in paragraph
			 (9)(A)—
				(A)in the matter
			 preceding subclause (I) of clause (ii), by striking June 30,
			 2011 and inserting June 30, 2012;
				(B)in subclause (III)
			 of clause (ii), by striking June 30, 2010 and inserting
			 June 30, 2011; and
				(C)in clause (iii),
			 by striking July 1, 2011 and inserting July 1,
			 2012.
				
